United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                      January 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40419
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                              versus

                          ANNA GONZALEZ,

                                                Defendant-Appellant.


           Appeal from the United States District Court
                for the Southern District of Texas
                          (C-02-CR-310-2)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anna Gonzalez appeals the sentence imposed following her

guilty-plea conviction for aiding, abetting, and assisting another

to possess with intent to distribute six kilograms of cocaine. She

contends that the district court erred by not reducing her sentence

under the safety-valve provision in U.S.S.G. § 5C1.2.

     Gonzalez does not contend that she provided complete and

truthful   information   to   the   Government.        See     U.S.S.G.

§ 5C1.2(a)(5).   Therefore, she has not shown that the district



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court clearly erred by not reducing her sentence under the safety

valve.   See United States v. Flanagan, 80 F.3d 143, 146-47 (5th

Cir. 1996); United States v. Wallington, 889 F.2d 573, 580 n.9 (5th

Cir. 1989).

                                                       AFFIRMED




                                2